internal_revenue_service department of the treasury number info release date index number --------------------------------- -------------------------------------------- ------------------ ---------------------------- washington dc person to contact -------------------------------------- telephone number ---------------------- refer reply to cc psi 6-conex-137773-05 date date -------------------------------------------- re cost segregation studies dear ---------------- this letter is in response to your letter dated date to the commissioner of internal revenue filed on behalf of -------------------------------------------- asking several questions regarding cost segregation studies and related issues for income_tax purposes cost segregation studies are used to allocate the total we hope the following general information addresses your concerns because the information we are providing is general in nature we are not giving specific answers to all your questions cost of a property among various segments including the land the building and the appropriate depreciation asset classes of any other_property the internal revenue service’s web site http www irs ustreas gov has information on audit technique guidelines atg for cost segregation studies you may access this document directly at http www irs ustreas gov businesses article id html or complete the following steps from the service’s web site first look under the heading of information for and click the businesses link second click the audit techniques guides atgs link finally access the letter c to find costs segregation studies if you are unable to access this atg for any reason please contact us and we will arrange to mail you a copy in response to your questions regarding bonus_depreciation the 30-percent in response to your third question chapter_4 of the cost segregation studies atg if a taxpayer manufactures constructs or produces property for use by the taxpayer conex-137773-05 states that there are no prescribed credentials for cost segregation preparers the description in this chapter of the characteristics of a quality cost_segregation_study should be helpful the atg provides that a quality study greatly expedites the service’s review thereby minimizing audit burden on all parties additional first year depreciation deduction allowable under sec_168 of the internal_revenue_code is available for acquired property as opposed to self-constructed property if among other requirements the property is acquired by the taxpayer after date and before date see sec_1_168_k_-1t b i a of the income_tax regulations the 50-percent additional first year depreciation deduction allowable under sec_168 is available for acquired property if among other requirements the property is acquired by the taxpayer after date and before date see sec_1 k - 1t b i b to qualify for 30-percent or 50-percent additional first year depreciation property must satisfy the requirements of sec_1 168k-1t b land and most buildings do not qualify for additional first year depreciation in its trade_or_business or for its production_of_income the acquisition rules sec_1 k - 1t b i are treated as met for qualified_property if the taxpayer begins manufacturing constructing or producing the property after date and before date for 50-percent bonus_depreciation property the acquisition rules are treated as met if the taxpayer begins manufacturing constructing or producing the property after date and before date property that is manufactured constructed or produced for the taxpayer by another person under a written binding contract as defined in sec_1_168_k_-1t b ii that is entered into prior to the manufacture construction or production of the property for use by the taxpayer in its trade_or_business or for its production_of_income is considered to be manufactured constructed or produced_by_the_taxpayer periods is treated as qualified_property for purposes of sec_168 if placed_in_service before date does not start construction until date at which time the taxpayer self constructs a plant for which the taxpayer’s engineer prepares a cost_segregation_study the taxpayer places the plant in service on date to determine if the 30-percent or the 50-percent additional first year depreciation deduction is allowable the taxpayer must look to the acquisition_date which is deemed to be the date when construction begins since the taxpayer in this example commenced construction on date which is after date 50-percent bonus_depreciation is allowable for qualified_property however if a brief example may be helpful a taxpayer purchases land on date but sec_168 and b provides that certain property having longer production conex-137773-05 some of the plant’s components were acquired before date and were not self- constructed these components are only eligible for 30-percent bonus_depreciation and then only if the components were acquired after date and not pursuant to a written binding contract that was entered into before date see sec_1 k - 1t b iii c furthermore if the plant in the above example is placed_in_service after date bonus_depreciation is only allowable for the portion of the depreciable basis of the property that is longer production_period property that is described in sec_168 and then only to the extent of the pre-date basis see sec_168 this matter further please call me or --------------------- at --------------------- i hope this information is helpful if you have any questions or would like to discuss sincerely yours signed charles b ramsey office of associate chief_counsel charles b ramsey branch chief branch passthroughs and special industries
